UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4396


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW A. BUCHANAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:13-cr-00501-TSE-1)


Submitted:   November 25, 2014            Decided:   December 5, 2014


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Todd M. Richman, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.  Dana J.
Boente, United States Attorney, Ryan K. Dickey, Richard D.
Cooke, Assistant United States Attorneys, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Matthew      A.        Buchanan       appeals      the   eighteen-month

sentence imposed by the district court after he pled guilty to

knowingly, and with intent to defraud, accessing a protected

computer     without   authorization,            in    violation    of   18     U.S.C.

§ 1030(a)(4) (2012).          On appeal, he challenges the calculation

of his Sentencing Guidelines range, arguing that the district

court   improperly     applied       a   two-level      enhancement      under     U.S.

Sentencing Guidelines Manual (“USSG”) § 2B1.1(b)(17)(A) (2013).

We affirm.

           In reviewing the district court’s application of the

Sentencing Guidelines, we review its legal conclusions de novo

and its factual findings for clear error.                       United States v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                        An enhancement

under USSG § 2B1.1 is appropriate “[i]f . . . the defendant was

convicted of an offense under 18 U.S.C. § 1030, and the offense

involved     an   intent     to    obtain       personal     information.”         USSG

§ 2B1.1(6)(17(A).      The        Guidelines      commentary     defines      personal

information as “sensitive or private information involving an

identifiable      individual        (including        such   information      in   the

possession of a third party), including (A) medical records;

(B) wills; (C) diaries; (D) private correspondence, including e-

mail; (E) financial records; (F) photographs of a sensitive or



                                            2
private nature; or (G) similar information.”                      USSG § 2B1.1 cmt.

n.1.

           We conclude that the district court did not err in

finding    that       the     enhancement        should      apply.      The       record

established       that      Buchanan     used         fraudulent      password-reset

requests, password-cracking software, and other methods to take

control   of    other       persons’   YouTube        Channels     and     the    videos

contained therein, some of which had been made accessible only

to friends of the persons who had uploaded them.                         The district

court thus properly found that a preponderance of the evidence

showed Buchanan’s offense involved an intent to obtain personal

information within the meaning of § 2B1.1(b)(17)(A).                       See United

States    v.    Manigan,      592 F.3d 621,    628-29     (4th     Cir.    2010)

(providing standard)

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument       because     the    facts    and    legal

contentions     are    adequately      presented       in   the    materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           3